Exhibit 10.2

 
WEST TRACT GROUND LEASE AGREEMENT
 
BETWEEN
 
EDWARD J. STELLA, JR.
 
LANDLORD
 
AND
 
ATLANTIC GREEN POWER CORPORATION
 
TENANT
 
 
 
 
 
 
 
*NOTE:  Certain portions of this exhibit have been omitted based upon a request
for confidential treatment.  The non-public information has been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 


Page
 
ARTICLE 1 - DEMISE, PREMISES, TERM, RENT
2
1.1.
Demise and Premises
2
1.2.
Term
2
1.3.
Rent and Payments.
2
1.4.
Additional Rent
3
1.5.
Net Lease
4
1.6.
Subdivision
4
ARTICLE 2 - USE
4
ARTICLE 3 - TAXES, UTILITIES AND ASSESSMENTS
4
ARTICLE 4 - ARTICLE  - ALTERATIONS AND IMPROVEMENTS
5
ARTICLE 5 - SURRENDER AT EXPIRATION
5
ARTICLE 6 - INSURANCE
5
6.1.
Casualty and Liability Insurance
5
6.2.
Insurers
6
6.3.
Insureds
6
6.4.
Notice of Cancellation
6
ARTICLE 7 - PERFORMANCE OF TENANT’S COVENANTS
6
ARTICLE 8 - REPAIRS AND MAINTENANCE
7
8.1.
Repairs to Premises
7
8.2.
Waste
7
8.3.
Tenant’s Property
7
ARTICLE 9 - COMPLIANCE WITH LAWS AND ORDINANCES
7
9.1.
Compliance with Laws
7
9.2.
Compliance with Insurance Requirements
7
ARTICLE 10 - REGULATORY APPROVALS
8
ARTICLE 11 - INDEMNIFICATION
8
ARTICLE 12 - REPRESENTATIONS AND WARRANTIES
9
12.1.
Landlord’s Representation
9
12.2.
Tenant’s Representations
9
ARTICLE 13 - DEFAULT BY TENANT
9
13.1.
Event of Default
9
13.2.
Landlord’s Remedies for Tenant’s Default
10
13.3.
Remedies Not Exclusive
11
13.4.
Waiver of Performance
11
ARTICLE 14 - CONDEMNATION
12
ARTICLE 15 - NOTICES
12
ARTICLE 16 - QUIET ENJOYMENT
13
ARTICLE 17 - SUBORDINATION AND ATTORNMENT
13
ARTICLE 18 - ASSIGNMENT AND SUBLETTING
14

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE 19 - MISCELLANEOUS PROVISIONS
14
19.1.
Integration; Entire Agreement
14
19.2.
Severability
14
19.3.
Headings
14
19.4.
Successors and Assigns
15
19.5.
Time of the Essence
15
19.6.
Governing Law
15
19.7.
Recordation
15
19.8.
Counterparts
15
19.9.
Brokers
15
ARTICLE 20 - PURCHASE OPTION AND RIGHT OF FIRST REFUSAL
15
20.1.
Purchase Option
15
20.2.
Right of First Refusal
16
     

EXHIBIT A -      Description of West Tract Stella Property and Premises
 
 
ii

--------------------------------------------------------------------------------

 
 
WEST TRACT GROUND LEASE AGREEMENT
 
THIS WEST TRACT GROUND LEASE AGREEMENT (the “Lease”) made and executed as of
this 6th day of August, 2010 (the “Effective Date”), by and between EDWARD J.
STELLA, JR., an individual (“Landlord”), and ATLANTIC GREEN POWER CORPORATION, a
New Jersey corporation (“Tenant”).
 
W I T N E S S E T H:
 
WHEREAS, Landlord is the owner of certain land located in Upper Pittsgrove
Township, Salem County, New Jersey identified on the Upper Pittsgrove Municipal
Tax Map as Block 57, Lots 1 and 8, Block 59, Lots 20 and 21, Block 60, Lots 7,
14, 15, 16 and 17, Block 70, Lots 1 and 2, and Block 71, Lots 1 and 2, known as
the West Tract, as more particularly described on Exhibit ”A” attached hereto
and made a part hereof (hereinafter, the “West Tract Stella Property”);
 
WHEREAS, Landlord leased to Tenant and Tenant leased from Landlord a portion of
the West Tract Stella Property consisting of up to approximately 700 acres,
subject to adjustment (the “Original Premises”), in accordance with the terms
and conditions of a Ground Lease Agreement, dated November 30, 2009 (the
“Original Lease Agreement”);
 
WHEREAS, since the time the Original Lease Agreement was negotiated and made
effective, new facts and circumstances have developed and have been learned
about development of the System and conditions of the Regulatory Approvals;
 
WHEREAS, Landlord now desires to lease to Tenant and Tenant desires to lease
from Landlord a portion of the West Tract Stella Property described on Exhibit A
(the “Premises”), in accordance with the terms and conditions and for the
purposes herein set forth;
 
WHEREAS, Landlord and Tenant wish to amend and restate the terms of the Original
Lease in the form of this West Tract Lease and a separate West Tract Lease;
 
WHEREAS, Landlord shall continue to own, free of this Lease, that portion of the
West Tract Stella Property that is not part of the Premises (the “Excluded
Property”) which is cross-hatched on Exhibit “A”.
 
NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1 - DEMISE, PREMISES, TERM, RENT
 
1.1. Demise and Premises.  Landlord does hereby demise and let unto Tenant, and
Tenant does lease and take from Landlord, the Premises, for the term and upon
the covenants, terms and conditions hereinafter set forth.  The parties
acknowledge that the exact description and acreage of the Premises cannot be
defined as of the Effective Date.  Upon receipt of the Regulatory Approvals, the
parties shall modify the description of the Premises to be consistent with the
portion of the West Tract Stella Property that is approved for the development
of a solar power system, by amending Exhibit “A” of this Lease. The parties
acknowledge and agree that the Premises shall be inclusive of any buffer areas,
areas used for utilities servicing the System (hereinafter defined) wetlands,
transition areas, and/or setbacks imposed in connection with the approvals for
the System and that all such areas, and/or setbacks shall be a part of the
Premises.  In any event, Landlord warrants and covenants that, if not otherwise
available, Tenant shall have ingress and egress access to the Premises via the
Excluded Property and Landlord and Tenant will execute commercially reasonable
easement agreements as applicable.  The Excluded Property shall not be part of
the Premises.
 
1.2. Term.  (a) This Lease shall be effective from November 30, 2009, the
Effective Date of the Original Lease Agreement.  The initial Term of the Lease
shall run for a period of twenty-five (25) years commencing on the first day of
the calendar month following the Rent Commencement Date (defined in Section
1.3(a)), subject to the renewal options described below.
 
(b)           Provided Tenant is not in default of any of the terms of the
Lease, beyond any applicable notice and cure periods, Tenant is hereby granted
the option to extend the Term beyond the original twenty-five (25) years for
four (4) additional successive periods of five (5) years each on the same terms
and conditions as contained in this Lease.  The options shall be deemed
automatically exercised without any action on Tenant’s behalf unless Tenant
shall provide Landlord notice of termination of this Lease no later than one (1)
year prior to the end of the initial Term or the extended Term period then
ending.
 
1.3. Rent and Payments.
 
(a) The base rent (“Base Rent”) for the Term, shall be as follows:  Based on 520
acres at [                   ]* per year, paid on a monthly basis, phased-in as
each ten (10) acre increment of the Premises begins producing electricity.  Base
Rent shall be phased in on a pro-rata basis as any portion of the Premises for
which solar panels are approved (a “Panel Area”) begins producing
electricity.  Base Rent shall be payable in accordance with a formula the
numerator of which shall be ten (10), the denominator shall be the total acreage
of all Panel Areas receiving Regulatory Approval, the result of which would be
multiplied by [                   ].*  Tenant shall provide written notice to
Landlord as to the number of acres (but always in at least ten (10) acre
increments) for which construction is completed and electricity is being
generated (each, a “Production Notice”).  The date of the first Production
Notice is the “Rent Commencement Date.”  If the Rent Commencement Date occurs on
a day other than the beginning of a calendar month, the Base Rent for such
partial month shall be prorated.  Notwithstanding the above, Tenant shall be
obligated to pay Base Rent on the entirety of the Premises no later than three
(3) years following November 30, 2009 (the “Outside Rent Commencement Date”),
regardless of the status of construction, status of Regulatory Approvals and/or
generation of electricity; provided however that the Outside Rent Commencement
Date shall be extended on a day for day basis (each an “Extension Day”) from (i)
July 20, 2010, the date of publication of the Upper Pittsgrove Township land use
board’s denial of Tenant’s application for approval of the System, until (ii) a
use variance and site plan approval is obtained from Upper Pittsgrove Township
for development of the System (whether by judgment, settlement or otherwise) and
the time period for appeal has expired (the “Extension Period”), but in no event
for more than 365 Extension Days.  If any installment of Base Rent due under
this Lease is not paid within ten (10) days of the time and place and in the
manner specified, Landlord, in addition to other available remedies, shall be
entitled to receive a large charge fee of five percent (5%) of such payment,
which Landlord and Tenant agree are liquidated damages (and not a penalty) for
costs incurred by Landlord as a result of such late payment.  The parties
acknowledge and agree that the Premises may not in fact be 520 acres, but have
agreed that Base Rent is intended to be ultimately paid on a total of 520 acres,
even though the acreage of the Premises as depicted on Exhibit A may be
different.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Tenant shall pay to Landlord [                   ]* at the time of issuance
by Upper Pittsgrove Township of construction permits to construct any portion of
the System on any portion of the Premises (the “Construction Permits”) the
issuance of which require the execution and the sending for recording the Deed
of Easement between Landlord and the Township of Upper Pittsgrove restricting
the use and development of the Premises, an expected condition of a Regulatory
Approval from Upper Pittsgrove Township (the “Deed of Easement”), which Deed of
Easement Landlord shall execute and deliver to Tenant no later than immediately
prior to issuance of the Construction Permits.  The Deed of Easement shall in no
event encumber the Excluded Property and Tenant agrees to use good faith efforts
in its discussions with Upper Pittsgrove Township to limit the coverage of the
Deed of Easement on non-Panel Areas.  The payment obligations described in this
Subsection 1.3(b) are collectively defined as “Other Payments”.  It is intended
that Landlord receive a total of [                   ]* under this subsection as
payment for the Deed of Easement regardless of the amount of panels approved or
ultimately erected and/or the quantity of electricity generated by the System
and/or the quantity of the Premises ultimately subject to the Deed of
Easement.  If the Other Payments due hereunder are not paid within ten (10) days
of the time and at the place and in the manner specified, then Landlord, in
addition to other available remedies, shall be entitled to receive a large
charge fee of five percent (5%) of such payment, which Landlord and Tenant agree
are liquidated damages (and not a penalty) for costs incurred by Landlord as a
result of such late payment.
 
(c) Tenant shall be responsible to compensate Landlord for the loss of farming
contract revenue due to this Lease.  Landlord shall provide to Tenant a schedule
of his farming leases, including a description of the term of the lease, the
rental income and the types of crops.  Tenant shall advise in writing which
leases should be terminated by Landlord and at which times.  Tenant shall pay
Landlord for the lost rents as a result of termination of each farming lease
(the “Development Fee”).  The Development Fee shall not exceed
[                   ]* in any year.  Tenant shall only be obligated to pay
Development Fees until Tenant is obligated to commence the payment of Base Rent.
 
 
(d) All Base Rent, Additional Rent and the amounts payable by Tenant to Landlord
under the terms of this Lease shall be received by Landlord on or before the due
date, at the office of Landlord set forth herein in Article 15 or at such other
place or places as Landlord shall from time to time designate by written notice
to Tenant, without notice or prior demand therefor, and without any deduction or
offset of any amount for any reason whatsoever, except as provided in this
Lease.
 
1.4. Additional Rent.  All sums in addition to Base Rent which Tenant assumes or
agrees to pay pursuant to this Lease shall constitute and be treated as
“Additional Rent”, and, in the event of any non-payment thereof, Landlord shall
have all the rights and remedies provided for herein or by law in the case of
non-payment of rent or of a breach of condition.  For purposes of this Lease,
the term “Rent” shall include Base Rent and Additional Rent.
 
 
3

--------------------------------------------------------------------------------

 
 
1.5. Net Lease.  Except as expressly set forth herein, it is the parties’
intention that the Base Rent and Additional Rent herein specified shall be net,
net, net to the Landlord in each lease year, that all costs, property taxes,
rollback taxes, special taxes, maintenance costs, assessments, added
assessments, utility costs, insurance costs, expenses and obligations of every
kind relating to the Tenant’s use and occupancy of the Premises which may arise
during the term of this Lease shall be paid by Tenant and that Landlord shall be
indemnified by Tenant against any such costs, expenses and obligations.
 
1.6. Subdivision.  In the event that Tenant’s use of the Premises or application
for the Regulatory Approvals calls for a subdivision of the Premises from the
West Tract Stella Property, Tenant shall cause such subdivision to be completed
at its own sole cost and expense, and Landlord shall bear no costs associated
with subdivision(s).  In the event Landlord desires that any portion of the West
Tract Stella Property be subdivided, Landlord may cause such subdivision to be
completed at its sole cost and expense and Tenant shall bear no costs associated
with subdivision(s).  Subject to modification of the Premises as a result of the
Regulatory Approvals, no subdivision may result in the amount of Premises being
altered without the consent of both parties.  The parties shall reasonably
cooperate with one another to cause subdivision approval to be granted, if
requested.
 
ARTICLE 2 - USE
 
The Premises shall be used for the development and operation of a renewable
energy system and related activities, as determined by Tenant and in accordance
with the Regulatory Approvals (the “System”).  Landlord and his current lessees
reserve the right to continue farming operations on the portions of the Premises
for which Tenant is not paying Base Rent and for which no Development Fee has
been paid.  The parties shall cooperate for an orderly transition from farming
to development activities through a written schedule.  Landlord shall have the
non-exclusive right of access, including ingress, egress and regress through the
Premises to the West Tract Stella Property.  Such access rights may not be used
to interfere with Tenant’s operations.  All components of the System and any
personal property used by Tenant at the Premises are and shall be the sole and
exclusive property of Tenant or its agents.
 
ARTICLE 3 - TAXES, UTILITIES AND ASSESSMENTS
 
Tenant shall use commercially reasonable efforts to be separately billed for and
shall pay before any interest or penalty shall accrue thereon, all real estate
taxes and assessments and special assessments (“Taxes”) and all charges for gas,
electricity, telephone and communication services and other utility services and
all connection fees incurred with respect to any such services used, rendered or
consumed upon the Premises during the Term hereof (collectively
“Impositions”).  If separate tax bills are not able to be generated, the parties
will cooperate, including with the municipal tax assessor, to pro-rate taxes for
tax lots that include Excluded Property.  Tenant shall be responsible for the
payment of all Taxes on the Premises beginning on the earlier of:  (i) the Rent
Commencement Date; and (ii) the date the real property taxes at the Premises are
increased as a result of Tenant’s development activities.  Prior to that time,
Landlord shall be responsible for the payment of Taxes for the Premises.  Tenant
shall be responsible for any Impositions in addition to being responsible for
all roll-back taxes resulting from cessation of farmland assessments due to
Tenant’s use of the Premises regardless of the date of any new assessment
resulting from Tenant’s use.  Tenant shall have sole control over the
negotiation of the assessment for the Premises and the prosecution and defense
of any tax appeals for the Premises.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 4 - ARTICLE  - ALTERATIONS AND IMPROVEMENTS
 
Tenant may construct, erect, install or demolish any buildings, structures or
other improvements in, on or under the Premises, may make any other alterations
or improvements to the Premises and may clear any trees or shrubbery and may
store soil or materials on the Premises. In the event the installation of the
System requires the removal of topsoil from the Premises, said topsoil shall be
stockpiled on the Premises for use by Landlord at the end of the Term, unless
the topsoil is contaminated or it is required by law to be removed.
 
 
ARTICLE 5 - SURRENDER AT EXPIRATION
 
Tenant shall, on the expiration date, or upon any earlier termination of this
Lease,  or upon any re-entry by Landlord upon the Premises pursuant to the terms
hereof, surrender and deliver the Premises into the possession of Landlord in
the same condition as delivered to Tenant, and with the System and all
improvements removed, reasonable wear and tear and damage by casualty excepted,
free and clear of all liens and encumbrances other than those caused or approved
by Landlord. In the event Tenant fails to remove the System or any component
thereof within one (1) year following the expiration or earlier termination of
this Lease, such items will be considered to have reverted to the status of
building improvements belonging to the Landlord or to have been abandoned by the
Tenant. All such items shall become the property of the Landlord.  Tenant shall
be responsible for the payment of Rent on a pro-rated basis for that portion of
the Premises it occupies following expiration.
 
 
ARTICLE 6 - INSURANCE
 
6.1. Casualty and Liability Insurance.  During the Term, Tenant, at Tenant’s
sole cost and expense, shall:
 
(i) Maintain commercial general liability insurance against any claims for
bodily injury, death or property damage, occurring on, in or about the Premises,
or the improvements, and against contractual liability for any such claims, in
an amount not less than $2,000,000 combined single limit with respect to bodily
injury, death or property damage;
 
(ii) Maintain workers’ compensation insurance covering all persons employed in
connection with any work done on or about the Premises as required by law and in
amounts not less than the statutory amounts; and
 
 
5

--------------------------------------------------------------------------------

 
 
(iii) Maintain such other insurance with respect to the Premises against such
additional risks which at that time are commonly insured against in the case of
comparable premises and improvements of similar location.
 
6.2. Insurers. Tenant shall deliver all policies or certificates evidencing
coverage in form and from reputable companies licensed in the State of New
Jersey, including renewal policies or certificates, to Landlord, or other
evidence of the existence of such insurance which is reasonably satisfactory to
Landlord, and, in the case of insurance about to expire, shall deliver renewal
policies or certificates of insurance not less than thirty (30) days prior to
their respective dates of expiration.
 
6.3. Insureds.  All policies of insurance provided for herein shall name
Landlord as additional insured, as its interest may appear.
 
6.4. Notice of Cancellation.  Each policy or certificate therefor obtained by
Tenant pursuant to this Article 6 shall contain an agreement by the insurer that
such policy shall not be cancelled or modified without at least thirty (30)
days’ prior written notice to Landlord and Tenant.
 
 
ARTICLE 7 - PERFORMANCE OF TENANT’S COVENANTS
 
If Tenant shall at any time fail to pay any Imposition in accordance with the
provisions of Article 3 hereof, or to take  out, pay for, maintain or deliver
any of the insurance policies (or certificates of the insurers) required by
Article 6 hereof, or shall fail to make any other payment or perform any other
act on Tenant’s part to be made or performed under this Lease and (i) such
default shall continue for a period of ten (10) days after written notice as to
a default in the payment of any sum of money, or (ii) as to any default other
than in the payment of money, if within thirty (30) days after notice by
Landlord to Tenant, Tenant shall not have cured such default or (except with
respect to monetary defaults) shall not have commenced and shall not be
diligently proceeding to cure it, Landlord may (but shall be under no obligation
to):
 
 
(a) Pay such Imposition; or
 
 
(b) Take out, pay for and maintain such insurance policy or policies; or
 
 
(c) Make such other payment or perform such other act, as the case may be, and
take all such action as may be necessary with respect thereto.
 
Notwithstanding anything herein to the contrary, Landlord may, at any time,
without notice, take such reasonable action as Landlord may deem necessary to
assure that the Premises are covered by adequate insurance, including, without
limitation of the foregoing, Landlord’s right to pay any premiums due or cure
any default by Tenant under any policy at any time during the notice period
provided for in Section 6.4 hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
All sums paid by Landlord and all costs and expenses incurred by Landlord
pursuant to this Article shall constitute Additional Rent payable by Tenant
under this Lease and shall be payable by Tenant to Landlord on demand.
 
 
ARTICLE 8 - REPAIRS AND MAINTENANCE
 
8.1. Repairs to Premises.  Throughout the Term, Tenant, at Tenant’s sole cost
and expense, will operate, maintain and take good care of the Premises, the
System and any other improvements on the Premises.
 
8.2. Waste.  Tenant shall not cause or permit any waste or damage, disfigurement
or injury to the Premises or the improvements, if any, or any part thereof.
 
8.3. Tenant’s Property.  Tenant represents and acknowledges that all of the
System, equipment, fixtures, effects and property of any kind, nature and
description of Tenant and of all persons claiming under Tenant, that may be on
the Premises, are and shall be at the sole risk and hazard of Tenant, and if the
whole or any part thereof shall be destroyed or damaged by fire, water, theft,
vandalism or otherwise, no part of said loss or damage is to be charged to or
borne by Landlord. Security of the Premises and the System is solely the
responsibility of the Tenant and the Landlord shall not be held liable due to
trespass, theft or vandalism of the System or the Premises.
 
 
ARTICLE 9 - COMPLIANCE WITH LAWS AND ORDINANCES
 
9.1. Compliance with Laws.  Throughout the Term, both Landlord and Tenant, will
conform to, comply with and take any and all action necessary to comply with and
avoid or eliminate any violation of, any present or future law, ordinance,
regulation or other requirement of any federal, state or municipal government,
department, commission, board or officers having jurisdiction, which shall be
applicable to the Premises, or to the use or manner of use thereof by the Tenant
or occupants thereof.
 
9.2. Compliance with Insurance Requirements.  Tenant likewise shall observe and
comply with the requirements of all policies of insurance which Tenant is
required to maintain with respect to the Premises and the improvements.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 10 - REGULATORY APPROVALS
 
Tenant shall diligently pursue, in a commercially reasonable manner, at its sole
cost and expense, the receipt of all permits, waivers, and approvals it may deem
necessary for the construction, operation and maintenance of the System,
including but not limited local, county, state, federal and utility company
approvals, in final, unappealed, and unappealable form on an acceptable study
opining on the System (the “Regulatory Approvals”).  Tenant shall have a period
of thirty (30) months following November 30, 2009, plus the Extension Period (as
defined in Section 1.3 (a)), but in no event shall the Extension Period be for
more than 365 Extension Days (the “Approval Period”) to obtain the Regulatory
Approvals.  Notwithstanding the foregoing, if Tenant is diligently pursuing the
Regulatory Approvals, but has been unable to obtain all of them, Tenant shall
have the right to extend the Approval Period for two (2) additional, consecutive
six (6) month periods, upon written notice to Landlord delivered no later than
5:00 pm (EST) on the last day of the Approval Period, as it may be extended,
such notice to be accompanied by a non-refundable payment of
[                   ]* for each six month extension (each an “Extension
Fee”).  If Tenant does not obtain all Regulatory Approvals by the end of the
Approval Period, as may be extended, Tenant, at its sole option, shall have the
right to terminate this Lease by delivering written notice to Landlord.  If
Tenant terminates this Lease pursuant to this Section, to the extent assignable,
and provided they are in Tenant’s possession, Tenant shall immediately deliver
to Landlord all reports and documents prepared by Tenant or on behalf of Tenant
relating to the Premises and the System and Tenant shall unconditionally assign
to Landlord all rights of Tenant in all plans, permits and Regulatory Approvals
obtained by Tenant, to the extent assignable and provided they are in Tenant’s
possession, to be utilized by Landlord in Landlord’s sole discretion.  If a
document, report, or plan is not in Tenant’s possession, it will use
commercially reasonable efforts to cause it to be released and delivered to
Landlord.
 
Notwithstanding the above, if Tenant is diligently pursuing the Regulatory
Approvals, and has properly exercised both of its options to extend the Approval
Period for twelve (12) months, but has been unable to obtain the Regulatory
Approvals prior to expiration of the extended Approval Period, Tenant shall have
the right to further extend the Approval Period beyond the thirty (30) month
period for two (2) successive three (3) month periods, upon written notice to
Landlord delivered no later than 5:00 pm (EST) on the last day of the Approval
Period as it may be extended, such notice to be accompanied by a payment of
[                   ]* as an Extension Fee for each three (3) month extension
period.  All Extension Fees shall be non-refundable to Tenant and non-applicable
to the Base Rent due hereunder and fully earned by Landlord upon its receipt.
 
Landlord shall have the sole authority to make all decisions related to the
Regulatory Approvals or conditions imposed in connection therewith which both
impact Landlord’s interest and which are beyond Tenant’s interest in the
Lease.  Landlord shall have the right to be present for and participate in all
discussions and meetings with representatives of Tenant relative to the possible
alteration of the Premises and/or System in connection with the potential
negotiation of the resolution of any appeal filed as a result of the denial of
any Regulatory Approval, including but not limited to, the right to participate
in all discussions and meetings relative to the removal of portions of the
Premises and/or reconfiguration of the Systems thereon.
 
ARTICLE 11 - INDEMNIFICATION
 
Tenant hereby covenants and agrees that it will indemnify, defend and hold
harmless, Landlord from any and all claims, demands, suits, causes of action,
losses, damages to any person or property while on the Premises, expenses and/or
any and all litigation arising out of occurrences, in or at the Premises or as
occasioned or suffered by Landlord or any of his employees, agents, invitees,
occupants, or other persons in attendance in or at the Premises, including for
any damages awarded for such claims, demands, causes of action, losses, damages
and expenses or for costs or attorney’s fees, due to the negligence, error, act
or omission of Tenant.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 12 - REPRESENTATIONS AND WARRANTIES
 
12.1. Landlord’s Representation.  Landlord represents and warrants to Tenant
that Landlord has authority to execute, deliver and perform this Lease and each
instrument and agreement to be executed and delivered by Landlord pursuant
hereto and to take all of the actions contemplated hereby to be taken by
Landlord, including, but not limited to, delivery of possession of the Premises
to Tenant free and clear of all leases, subleases and subtenancies in
substantially the same condition and state of repair as of the date of November
30, 2009 subject, however, to all liens, encumbrances, covenants, conditions and
restrictions of record pertaining to the Premises as of November 30,
2009.  There is no pending proceeding to which Landlord is a party, or of which
it has been given notice concerning any condemnation proceedings, which would
materially and adversely affect the Premises.  There are no actions, suits,
investigations or proceedings pending or, to the Landlord’s knowledge,
threatened to be brought in any court or before any governmental agency which
could have a materially adverse effect on the ability of Tenant to operate the
System on the Premises or delay or prohibit possession of the Premises by Tenant
as contemplated by this Lease, nor are there any unsatisfied judgments or
consent decrees which could have any such effect.  Landlord, to Landlord’s
knowledge, is not in default with respect to or in violation of any order, writ,
injunction or decree of any court, governmental department, agency or
instrumentality having jurisdiction over the Premises, which relates to the
Premises.  To Landlord’s knowledge, the Premises is in compliance with all
environmental laws, rules and regulations.
 
12.2. Tenant’s Representations.  Tenant represents and warrants to Landlord that
Tenant has authority to execute, deliver and perform this Lease, and each
instrument and agreement to be executed and delivered by Tenant pursuant hereto,
and the taking by Tenant of the actions contemplated hereby including, but not
limited to, taking possession of the Premises, constructing the System on the
Premises.  There is no pending proceeding to which Tenant is a party, or of
which it has been given notice which would materially or adversely affect
Tenant’s obligations under this Lease.  There are no actions, suits,
investigations or proceedings pending or, to the best of Tenant’s knowledge,
threatened to be brought in any court or before any governmental agency which
could have a materially adverse effect on the ability of Tenant to operate the
System on the Premises.  Tenant is not in default with respect to or in
violation of any order, writ, injunction or decree of any court, governmental
department, agency or instrumentality having jurisdiction over Tenant or its
property.
 
ARTICLE 13 - DEFAULT BY TENANT
 
13.1. Event of Default.  At any time during the Term, if any one of the
following events (each herein sometimes referred to as an “Event of Default” or
“Default”) shall occur, the same shall constitute a Default hereunder:
 
(a) If Tenant shall fail to pay any Base Rent or Additional Rent provided for
herein, or any other sum or charge required to be paid by Tenant hereunder, or
any part thereof, or any Imposition when the same shall become due and payable,
and such failure shall continue for ten (10) days after written notice thereof
from Landlord; or
 
 
9

--------------------------------------------------------------------------------

 
 
(b) If Tenant shall be adjudicated a bankrupt, or if any petition shall be filed
against Tenant in any court whether or not pursuant to any statute of the United
States or of any State, in any reorganization, composition, extension,
arrangement or insolvency proceedings, and if such proceedings shall not be
dismissed within sixty (60) days after the institution of same, or if any such
petition shall be so filed by Tenant;
 
(c) If, in any proceeding, a receiver, trustee or liquidator be appointed for
all or any portion of Tenant’s property, and such shall not be discharged within
sixty (60) days after the appointment; or
 
(d) If Tenant defaults in the performance of, or compliance with, any of the
terms, covenants, agreements, conditions or provisions of this Lease and such
default continues beyond all applicable notice and cure periods
 
13.2. Landlord’s Remedies for Tenant’s Default.  Upon the happening of any one
or more of the Events of Default as defined in Section 13.1, at the option of
Landlord, but without further notice to Tenant, then:
 
(a) Landlord shall have the right to immediately terminate this Lease on a date
specified in the notice of default to Tenant required by Section 13.1, which
date shall not be less than the applicable notice and grace periods set forth in
Section 13.1, and on the date specified in the notice, Tenant’s right to
possession of the Premises shall cease; and Tenant shall peaceably and quietly
yield and surrender to Landlord the Premises, and this Lease shall thereupon be
terminated, and all of the right, title and interest of Tenant hereunder shall
wholly cease and expire in the same manner and with the same force and effect as
if the date specified in such notice of default was the date originally
specified herein for the expiration of this Lease.  In the event of such
termination, Tenant shall pay to Landlord, an amount equal to all Rent which is
due and payable as of the date of such termination; and
 
(b) Landlord may re-enter and repossess the Premises and remove any and all
persons and property therefrom and take and retain possession as permitted under
applicable law and as otherwise provided in this Lease, and Tenant shall
nevertheless remain liable to Landlord in a sum equal to all Additional Rent and
other charges payable hereunder for the remainder of the Term, including
reasonable attorneys’ fees incurred in the enforcement of Article 13.  Landlord
shall have the obligation to mitigate his damages.
 
 
10

--------------------------------------------------------------------------------

 
 
In the event that this Lease is terminated as a result of any defaults contained
herein or shall be otherwise terminated for breach of any obligation of Tenant,
Tenant covenants to pay punctually to Lessor all the sums and perform all the
obligations which Tenant covenants in this Lease to pay and to perform in the
same manner and to the same extent and at the same time as if this Lease had not
been terminated so long as such obligations shall have not been rendered
unnecessary or impossible of performance by the subsequent re-letting or other
occupancy permitted by Landlord.  In calculating the amounts to be paid by
Tenant under the foregoing covenant, Tenant shall be credited with the net
proceeds of any rent or the value of other considerations obtained by Lessor by
re-letting the Premises, after deducting all Landlord’s expenses in connection
with such re-letting, including, without limitation, all repossession costs,
brokerage commissions, reasonable fees for legal services and expenses of
preparing the Premises for such re-letting, it being agreed by Tenant that
Landlord may (i) re-let the Premises or any part or parts thereof, for a term or
terms which may at Landlord’s option be equal to,  less than or   in excess
of  the period which would otherwise have constituted the balance of the  term,
and (ii) make such alterations, repairs and decorations in the Premises as
Landlord in its sole judgment considers advisable or necessary to re-let the
same.  Nothing contained in this Lease shall, however, limit or prejudice the
right of Landlord to prove for and obtain in proceedings for bankruptcy or
insolvency by reason of the termination of this Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater, equal to, or less than the amounts of the loss or damages
referred to above.
 
In the event that this Lease is properly terminated by Landlord as a result of a
material Tenant default, to the extent assignable, Tenant shall promptly deliver
to Landlord all reports and documents prepared by Tenant or on behalf of Tenant
relating to the Premises and the System, that are within Tenant’s possession and
Tenant shall unconditionally assign to Landlord all rights of Tenant, to the
extent assignable and provided they are in Tenant’s possession, in all plans,
permits and Regulatory Approvals obtained by Tenant to be utilized by Landlord
in Landlord’s sole discretion.  If a document, report, or plan is not in
Tenant’s possession, it will use commercially reasonable efforts to cause it to
be released and delivered to Landlord.
 
(c) In addition to the above, any time after an Event of Default, all amounts
due and payable following applicable notice and cure periods shall accrue
interest at the  rate of five percent (5%) of the monthly amount then in
default, which shall constitute Additional Rent under this Lease and shall be
payable upon demand.
 
13.3. Remedies Not Exclusive.  Except as herein specifically provided, no right
or remedy herein conferred upon or reserved to Landlord is intended to be
exclusive of any other right or remedy, and every right and remedy shall be
cumulative and in addition to any other right or remedy given hereunder or now
or hereafter existing at law.  In the event of a breach or threatened breach by
Tenant of any of the covenants or provisions hereof, Landlord shall have the
right of injunction and the right to invoke any remedy allowed at law or in
equity as if reentry, summary proceedings and other remedies were not herein
provided for.
 
13.4. Waiver of Performance.  No failure by Landlord to insist upon the strict
performance of any covenant, agreement, term or condition of this Lease on the
part of Tenant to be performed, or to exercise any permitted right or remedy
consequent upon a Default herein, and no acceptance of payment of full or
partial Additional Rent during the continuance of any such Default shall
constitute a waiver by Landlord of such Default or of such covenant, agreement,
term or condition.  No covenant, agreement, term or condition of this Lease to
be performed or complied with by Tenant, and no Default herein, shall be waived,
altered, modified or terminated except by written instrument executed by
Landlord.  No waiver of any Default shall otherwise affect or alter this Lease,
but each and every covenant, agreement, term and condition of this Lease shall
continue in full force and effect with respect to any other then existing or
subsequent Default herein.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 14 - CONDEMNATION
 
(a) If the whole of the Premises shall be taken by condemnation or other eminent
domain proceedings pursuant to any law, this Lease shall terminate as of the
date that possession has been taken, and neither party shall have any further
rights or liabilities hereunder, except with respect to obligations and
liabilities of Tenant, actual or contingent, under this Lease which expressly
survive termination or which arose on or prior to such date of termination.
 
(b) In the event of a taking of the whole of the Premises, resulting in the
termination of this Lease pursuant to the provisions of subparagraph (a) above,
the Landlord and Tenant shall cooperate in applying for and in prosecuting any
claim for such taking, and the award shall be distributed as follows:
 
(i) To Landlord, the amount awarded for its interest in the Premises; and
 
(ii) To Tenant, the value of its interest in the System and improvements, for
its relocation costs, and for the loss of the leasehold estate.
 
(c) In the event of a taking of less than the whole of the Premises after the
commencement of this Lease, all compensation paid upon such partial taking shall
be distributed as follows:
 
(i) To Landlord, the amount awarded for its loss of interest in the Premises;
and
 
(ii) To Tenant, the value of its loss of interest in the System and improvements
that are taken and the diminution in value of its leasehold estate as determined
by an independent appraiser approved by both Landlord and Tenant.
 
ARTICLE 15 - NOTICES
 
All notices, approvals, consents, demands and requests which may or are
requested to be given by one party to the other party shall be in writing and
shall be deemed to have been properly given if and when delivered personally, or
three (3) days after sent by registered or certified mail, postage prepaid, or
the next business day after sent by overnight mail service addressed as follows:
 
(a)   If to Landlord:
 
Edward Stella, Jr.
586 Route 40
Elmer, NJ 08318
 
 
12

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Matthew P. Madden, Esquire
Madden & Madden, P.A.
108 Kings Highway East
Suite 200
Haddonfield, NJ 08033


or at such other place, and to such other persons, as Landlord may from time to
time designate;
 
(b)   If to Tenant:
 
Atlantic Green Power Corporation
Bayport One
Suite 455
8025 Black Horse Pike
W. Atlantic City, NJ  08232
Attn:    R. Scott Byrne
             Robert Demos, Jr.


With a copy to:


Mark D. Shapiro, Esquire
Hyland Levin LLP
1000 Main Street, Suite 400
Voorhees, NJ  08043


or at such other place, and to such other persons, as Tenant may from time to
time designate.
 
ARTICLE 16 - QUIET ENJOYMENT
 
Landlord covenants and agrees that Tenant shall and may peaceably hold and enjoy
the Premises.
 
ARTICLE 17 - SUBORDINATION AND ATTORNMENT
 
Landlord shall deliver to Tenant a Subordination and Non-Disturbance Agreement
(an “SNDA”) in form reasonably acceptable to Tenant from Landlord’s
Mortgagee.  Provided that the SNDA is delivered and agreed upon, this Lease
shall be subordinate to the mortgage lien and if Landlord’s interest in the
Premises is acquired by any mortgagee, or purchaser at a foreclosure sale or
other judicial sale, Tenant shall attorn to the transferee of or successor to
Landlord’s interest in the Premises and recognize such transferee or successor
as Landlord under this Lease.  Tenant waives the protection of any statute or
rule of law which gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Premises upon the transfer of Landlord’s
interest.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 18 - ASSIGNMENT AND SUBLETTING
 
Tenant may assign this Lease or sublet all or part of the Premises and finance
this Lease with the prior written consent of Landlord which shall not be
unreasonably withheld, conditioned or delayed; provided, however, Tenant shall
not be relieved of any of its obligations under this Lease by reason of any such
assignment, sublease or financing, except as provided below.  In the event of
any assignment, the assignee must conform to all the terms, covenants and
conditions of this Lease.  Notwithstanding the above, Tenant may assign or
transfer its right, title and interest in and to the Lease to any wholly owned
subsidiary, parent corporation or affiliate of Tenant, or surviving entity in
the event of a merger or consolidation of Tenant with another corporation or
legal entity, in the event of a sale or transfer of all or substantially all of
Tenant’s assets, without Landlord’s prior written consent, provided that Tenant
has given Landlord fifteen (15) days advance notice of such assignment or
transfer.  In no event, however, shall any such assignment or transfer affect or
reduce any of the obligations of Tenant which shall nevertheless remain fully
liable as a principal, and not as a guarantor or surety for the payment of all
Rent, Additional Rent and other amounts required to be paid by Tenant under this
Lease and for the performance of all terms, obligations and conditions of Tenant
under this Lease as if no assignment had been made.  Tenant however shall be
released from all liability under the Lease if the permitted assignee has a net
worth determined in accordance with generally accepted accounting principles at
the time of such assignment greater than Tenant’s net worth as of the Effective
Date.
 
Landlord shall be permitted to assign this Lease to a limited liability company
or other entity to be formed by Landlord in which Landlord maintains a
controlling interest.
 
ARTICLE 19 - MISCELLANEOUS PROVISIONS
 
19.1. Integration; Entire Agreement.  This Lease and the documents referred to
herein set forth all the promises, agreements,  conditions and understandings
between Landlord and Tenant relative to the leasing of the Premises, and there
is no promise, agreement, condition or understanding, either oral or written,
between them other than as are herein set forth.  It is further understood and
agreed that, except as herein otherwise provided, no subsequent alteration,
amendment, change or addition to this Lease shall be binding upon Landlord or
Tenant unless reduced to writing and signed by them.  It is the parties’
intention that this Lease amends and restates a portion of the Original Lease
and supersedes it.
 
19.2. Severability.  Each covenant and agreement contained in this Lease shall
for all purposes be construed to be a separate and independent covenant and
agreement.  If any term or provision of this Lease or the application thereof to
any person or circumstance shall to any extent be invalid and unenforceable, the
remainder of this Lease or the application of such term or provision to persons
or circumstances, other than those as to which it is invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and shall be enforced to the extent permitted by law.
 
19.3. Headings.  The headings to the various Articles and Sections of this Lease
have been inserted for convenient reference only and shall not modify, amend or
change the express terms and provisions of this Lease.
 
 
14

--------------------------------------------------------------------------------

 
 
19.4. Successors and Assigns.  This Lease shall bind and inure to the benefit of
Landlord and Tenant and their respective successors and assigns.
 
19.5. Time of the Essence.  Time is of the essence with respect to any time
period for the performance of any conduct or act by either Party set forth in
this Lease.
 
19.6. Governing Law.  This Lease shall be governed by and construed in
accordance with the substantive laws of the State of New Jersey and both parties
consent to the jurisdiction of the courts of the State of New Jersey with
respect to any legal proceeding arising out of this Lease.
 
19.7. Recordation.  A memorandum of this Lease may be recorded in the land
records of the county in which the Premises is located.
 
19.8. Counterparts.  This Lease may be executed in any number of counterparts
each of which shall be an original and all, when taken together, shall
constitute one and the same document.  Transmission by facsimile of an executed
counterpart of this Lease shall be deemed to constitute due and sufficient
delivery of such counterpart.
 
19.9. Brokers.  Landlord and Tenant each warrants to the other party that there
are no claims for broker’s commissions or finder’s fees in connection with the
execution of this Lease.  Each party agrees to indemnify and save harmless the
other from any liability that may arise from such claims, including reasonable
attorneys’ fees.
 
ARTICLE 20 - PURCHASE OPTION AND RIGHT OF FIRST REFUSAL
 
20.1. Purchase Option.  Tenant is hereby granted the right to purchase the
Premises (the “Purchase Option”) while this Lease is in effect (the “Purchase
Period”).  Tenant shall provide written notice to Landlord that Tenant is
exercising its right to the Purchase Option (the “Purchase Notice”).  The
purchase price for Premises shall be [                    ].*  Tenant shall
receive a credit against the purchase price in an amount equal to one hundred
percent (100%) of amounts paid to Landlord (including the Other Payments and
Rent) if the Purchase Option is exercised on or before the date that is
thirty-six (36) months after November 30, 2009, provided however, Tenant shall
not receive credit for payments of the Development Fee or Extension Fees, but
shall receive credit for any other payments from Tenant to Landlord.  If the
Purchase Option is exercised between the thirty-seventh (37th) and forty-eighth
(48th) month following November 30, 2009, the credit shall be reduced from one
hundred percent (100%) to seventy-five percent (75%), but the credit calculation
shall remain the same.  If Tenant exercises the Purchase Option after the date
that is forty-eight (48) months following November 30, 2009, there shall be no
credit against the Purchase Price.  Each of the time periods for calculation of
the Purchase Price shall be extended by the Extension Period (as defined in
Section 1.3(a)), but in no event for more than 365 Extension Days. Tenant must
purchase the entire Premises, as modified following receipt of the Regulatory
Approvals, under this Purchase Option.  If the Premises are not separately
subdivided from the balance of the West Tract Stella Property, Tenant shall be
responsible for subdividing the Premises from the West Tract Stella Property for
sale to Tenant.  Settlement for the purchase of the Premises shall take place
within ninety (90) days of either: (1) the Purchase Notice or (2) receipt of
final subdivision approval creating the Premises as separate parcels, in
accordance with a purchase and sale agreement containing customary and
commercially reasonable terms.
 
 
15

--------------------------------------------------------------------------------

 
 
20.2. Right of First Refusal.  Tenant is hereby granted a right of first refusal
(the “Right of First Refusal”) with respect to the Premises.  If, at any time
following the Effective Date, Landlord receives a bona fide offer to purchase
the Premises or any portion thereof, which Landlord intends to accept, Landlord
shall send an exact and complete copy of such offer (“Landlord’s Notice”) to
Tenant and Tenant may, within twenty (20) days thereafter, elect to purchase the
Premises on the same terms as those set forth in such offer.  If Landlord shall
receive an offer for the purchase of the Premises, which is not consummated by
delivering a deed to the offerer, the Tenant’s right of first refusal to lease
and/or purchase shall remain applicable to subsequent offers.  If Landlord shall
sell the Premises after a failure of Tenant to exercise its right of first
refusal, such shall be subject to the Lease.  Notwithstanding the foregoing,
Tenant’s right of first refusal shall not apply or extend to any sales or
transfers between Landlord and any affiliates in which the principals of the
Landlord are the majority shareholders to any family trusts or to the heirs of
the principals of Landlord.  In the event Tenant notifies Landlord within such
time of its intention to purchase the Premises, then Tenant shall be obligated
to complete the purchase.  In the event, however, that Tenant fails to timely
respond to Landlord’s Notice or rejects such right of purchase, then Landlord
shall be free to sell and convey the Premises substantially in accordance with
Landlord’s Notice.  Landlord shall not transfer, sell, convey or dispose of the
Premises or any portion thereof in any manner during the Term without complying
with the requirements of this Section.


 
[SIGNATURES ON FOLLOWING PAGE]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed as of the day and year first above written.
 
TENANT


ATLANTIC GREEN POWER CORPORATION,
a New Jersey corporation




By: /s/ Robert Demos,
Jr.                                                                           
Name: Robert Demos, Jr.
Title: President and Chief Executive Officer




LANDLORD


 


/s/ Edward J. Stella,
Jr.                                                                           
EDWARD J. STELLA, JR.
 
 
17

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
Description of West Tract Stella Property and Premises
 
[atlanticgrnex10ii.gif]